Case: 1:20-cv-04417 Document #: 1-1 Filed: 07/28/20 Page 1 of 28 PageID #:6




                           EXHIBIT A
Case: 1:20-cv-04417 Document #: 1-1 Filed: 07/28/20 Page 2 of 28 PageID #:7
Case: 1:20-cv-04417 Document #: 1-1 Filed: 07/28/20 Page 3 of 28 PageID #:8
Case: 1:20-cv-04417 Document #: 1-1 Filed: 07/28/20 Page 4 of 28 PageID #:9
Case: 1:20-cv-04417 Document #: 1-1 Filed: 07/28/20 Page 5 of 28 PageID #:10
Case: 1:20-cv-04417 Document #: 1-1 Filed: 07/28/20 Page 6 of 28 PageID #:11
Case: 1:20-cv-04417 Document #: 1-1 Filed: 07/28/20 Page 7 of 28 PageID #:12
Case: 1:20-cv-04417 Document #: 1-1 Filed: 07/28/20 Page 8 of 28 PageID #:13
Case: 1:20-cv-04417 Document #: 1-1 Filed: 07/28/20 Page 9 of 28 PageID #:14




                            EXHIBIT B
Case: 1:20-cv-04417 Document #: 1-1 Filed: 07/28/20 Page 10 of 28 PageID #:15
Case: 1:20-cv-04417 Document #: 1-1 Filed: 07/28/20 Page 11 of 28 PageID #:16
Case: 1:20-cv-04417 Document #: 1-1 Filed: 07/28/20 Page 12 of 28 PageID #:17
Case: 1:20-cv-04417 Document #: 1-1 Filed: 07/28/20 Page 13 of 28 PageID #:18
Case: 1:20-cv-04417 Document #: 1-1 Filed: 07/28/20 Page 14 of 28 PageID #:19




                            EXHIBIT C
Case: 1:20-cv-04417 Document #: 1-1 Filed: 07/28/20 Page 15 of 28 PageID #:20
Case: 1:20-cv-04417 Document #: 1-1 Filed: 07/28/20 Page 16 of 28 PageID #:21




                            EXHIBIT D
Case: 1:20-cv-04417 Document #: 1-1 Filed: 07/28/20 Page 17 of 28 PageID #:22
Case: 1:20-cv-04417 Document #: 1-1 Filed: 07/28/20 Page 18 of 28 PageID #:23




                            EXHIBIT E
   Case: 1:20-cv-04417 Document #: 1-1 Filed: 07/28/20 Page 19 of 28 PageID #:24




July 29, 2019

Sent Via Certified Mail:
David A. Weinberg
CIA Custard Insurance Adjusters
1701 E Woodfield Road, Suite 423
Schaumburg, IL. 60173

                RE:   Our Client:           LaToyia McSwine
                      Your Insured:         Gonsalo Moreno, Trucks for You
                      Date of Injury:       July 11, 2018
                      Our File No.:         19sd125
                      Claim No.:            046-028525

To Whom it May Concern:
        As you may know, I represent LaToyia McSwine in her claim against your insured,
Gonsalo Moreno and Trucks for You. Due to Gonsalo’s negligence on July 11, 2019 LaToyia was
injured as a result of a motor vehicle crash. The crash occurred as LaToyia was traveling
northbound on Interstate 294 in the area of mile post 30.7. After LaToyia had switched lanes to
in order to exit at Interstate 290, she was rear-ended by Gonsalo.

       The severity of the impact caused LaToyia to hit her chest on the steering wheel and head
on the windshield causing her to immediately experience back pain, neck pain and a headache.

        Immediately following the crash, LaToyia was transported to Elmhurst Memorial
Hospital by the Village of Berkeley EMS. While en route to the hospital, the EMS crew
evaluated LaToyia and placed a c-collar on her because of her neck pain. LaToyia also described
that the pain in her back was located in the lower region. The EMS crew did not note any other
injuries and assisted LaToyia into the emergency room at Elmhurst Memorial Hospital.

        Once in the emergency room, LaToyia was seen by Hillary Loehman, APN. LaToyia
described to Nurse Loehman that she was experiencing neck pain, midsternal chest pain, low
back pain, and a headache. Nurse Loehman ordered that LaToyia receive a CT scan of her chest,
abdomen, and pelvis, a CT scan of her cervical spine, and a CT scan of her brain of head. The
results of her CT scan of her chest, abdomen, and pelvis showed no acute post traumatic
abnormality of the chest, abdomen, or pelvis. The results of her CT scan of her cervical spine
showed no acute cervical fracture or significant degenerative change in the cervical spine. The
results of her CT scan of her brain or head showed no acute intracranial process. Once Nurse
Loehman reviewed the radiology reports, she diagnosed LaToyia with a neck strain. She
instructed her to follow up with Dr. Vankana as soon as possible. She was also prescribed
   Case: 1:20-cv-04417 Document #: 1-1 Filed: 07/28/20 Page 20 of 28 PageID #:25




Tizanidine for the pain.

        On July 12, 2018, LaToyia presented herself to the emergency room at MetroSouth
Medical Center for a second opinion. LaToyia presented herself to Benjamin Garcia, D.O. with
symptoms of headache, neck pain, back pain, and anterior rib pain. She reported that after
waking up her neck felt stiff, she was experiencing intermittent headaches, her back felt stiff, and
she felt tenderness to her anterior rib cage. Doctor Garcia ordered that LaToyia have a chest x-
ray done. The results showed that there was no acute traumatic injury. Doctor Garcia also
ordered an x-ray of LaToyia’s thoracic spine to be done. The results showed that there was no
acute traumatic bony abnormalities on x-ray examination of the thoracic and lumbar spine.
Lastly, Doctor Garcia ordered that LaToyia have an x-ray of her lumbosacral spine. The results
showed no acute traumatic abnormalities. Doctor Garcia diagnosed LaToyia with post
concussive syndrome, back pain, thoracic and lumbar strain, anterior rib pain and a cervical
strain. Doctor Garcia discharged LaToyia home and instructed her to follow up with Doctor
Vankana within one to two days. He also prescribed her pain medication and gave her
educational materials to care for her injuries.

        On July 17, 2018, LaToyia followed up with Doctor Saritha Vankana for symptoms
related to her back pain. Doctor Vankana referred LaToyia to see a back specialist and to follow
up if needed.

         On July 28, 2018, LaToyia presented herself to Advanced Physical Medicine for her
initial examiniation with Aleksandr Goldvekht, M.D. LaToyia explained that she was
experiencing pain in her neck, mid back, low back, and left lower leg. LaToyia was given a series
of physical exams and tests to evaluate her injuries. As a result, LaToyia was recommended to
begin moist heat therapy, electrical muscle stimulation, and physical therapy exercises. She was
instructed to come to therapy 3 times a week for the first two weeks and 2 times a week for the
last 3 weeks.

         On August 1, 2018, LaToyia presented herself to Advanced Physical Medicine for her
initial evaluation. Latoyia was diagnosed with cervical whiplash injury, thoracic whiplash injury,
lumbar whiplash injury, and left leg contusion. The goal for LaToyia’s physical therapy was to
evaluate and treat LaToyia with physical therapy to restore her to her previous function.
LaToyia’s therapist, Zeeshan Bhatti, determined that manual therapy, therapeutic exercises,
therapeutic activities, neuromuscular re-education, spinal decompression, hot and cold packs,
mobility training, and coordination would help to restore her function.

        LaToyia continued her course of therapy as recommended and followed up with Doctor
Goldvekht on September 10, 2018 regarding her symptoms. LaToyia reported that she was still
experiencing pain in her neck, lower back, both forearms, and both shins. Doctor Goldvekht
evaluated LaToyia’s range of motion in her back and determined that she was still injured. He re-
prescribed her flexeril for the pain and ordered an MRI of her cervical and lumbar spine. He
   Case: 1:20-cv-04417 Document #: 1-1 Filed: 07/28/20 Page 21 of 28 PageID #:26




recommended that she continue her course of physical therapy.

        On September 10, 2018, LaToyia reported to American Diagnostic MRI to have an MRI
of her cervical spine and lumbar spine. The results of the MRI of her cervical spine showed that
at the C4-C5, C5-C6, and C6-C7 levels, there were 1-2 mm posterior annular disk bulges which
indent her thecal sac at those levels. The results of the MRI of her lumbar spine showed that at
the L5-S1 level, there was a 8-9 mm posterior central subligamentous disk herniation with an
extruded nucleus pulposus with significant central stenosis and mild bilateral neuroforaminal
narrowing.

        On September 17, 2018, LaToyia followed up with Doctor Goldvekht at Advanced
Physical Medicine to review the results of her MRIs. LaToyia reported that there was still not a
significant change to her symptoms. Doctor Goldvekht instructed LaToyia to continue taking the
flexeril and continue physical therapy. He also referrd her to an interventional pain management
doctor for her cervical and lumbar spine.

        On September 26, 2018, LaToyia presented herself to Neeraj Jain, M.D. at Pinnacle Pain
Management Specialists. LaToyia described that she was experiencing neck pain and lower back
pain. LaToyia described her pain as constant and rated it 7 out of 10. She also explained that she
experiences numbness and tingling all the way down her back from her neck. Doctor Jain
conducted a physical evaluation and found that the lumbar spine revealed significant pain upon
palpation. Doctor Jain diagnosed LaToyia with lumbar facet syndrome, lumbar discogenic pain,
cervical facet syndrome and cervical discogenic pain. Doctor Jain recommended that LaToyia
receive injections in her lumbar and cervical regions of her back. She was instructed to continue
physical therapy, continue taking her medication, and receive the injections.

       On September 28, 2018, LaToyia went to her final physical therapy appointment.
LaToyia’s therapist stated that she was progressing, however, she still was experiencing moderate
pain and tightness during some of her exercises. He noted that LaToyia had increased her range
of motion. LaToyia was discharged and she began a home exercise program.

        On March 7, 2019, LaToyia presented herself to Sean Salehi, M.D. at Neurological
Surgery and Spine Surgery. LaToyia described that she felt pain in her neck with radiation down
into her arms. She also described that she was experiencing a constant pain in her low back with
tingling into her bilateral legs. Doctor Salehi conducted a series of physical exams and reviewed
LaToyia’s radiology tests and diagnosed her with neck pain, a herniated lumbar disc and
degenerative disc disease lumbar spine. Doctor Salehi recommended that she receive one to two
caudal injections to see if they provide relief of the pain in her low back. He instructed her to
follow up for re-evaluation.

       On March 14, 2019, LaToyia presented herself to Midwest Anesthesia and Pain
Specialists for a consultation for pain with Doctor Mark Farag. She described that she was
   Case: 1:20-cv-04417 Document #: 1-1 Filed: 07/28/20 Page 22 of 28 PageID #:27




experiencing pain in her neck and lower back. She described her lower back pain as sharp,
burning, and intermittent in nature. Doctor Farag conducted a series of physical tests and
reviewed LaToyia’s imaging and diagnosed her with low back pain, radiculopathy of the lumbar
region, and cervicalgia. Doctor Farag recommended that LaToyia be scheduled for a
transforaminal epidural steroid injection into her lumbar spine. She received the injection in the
office by Doctor Farag. In addition, he instructed LaToyia to continue her home exercise
program, prescribed pain medications, and to follow up in two weeks.

       On March 28, 2019, LaToyia followed up at Midwest Anesthesia and Pain Specialists
with Doctor Farag. LaToyia explained that the pain in her lower back has improved as she is only
experiencing pain at a 6/10 pain level. LaToyia explained that she was experiencing pain in her
upper and mid back and her neck still. Doctor Farag instructed LaToyia to follow up in three
weeks and continue her home exercise program. He ordered a lumbar orthotic brace to help
reduce the pain in her low back with flexion and extension. Doctor Farag described that if
LaToyia were continuing to experience pain, he will plan to repeat the initial injection that
LaToyia received.

       On April 18, 2019, LaToyia followed up with Doctor Salehi at Neurological Surgery and
Spine Surgery. LaToyia described to Doctor Salehi that the pain in her lower back is now at a
4/10. He reported that her neck and low back pain has improved and would not recommend
surgical intervention. He instructed her to follow up with him if her low back pain worsened.

         On April 18, 2019, LaToyia followed up at Midwest Anesthesia and Pain Specialists with
Doctor Mark Farag. LaToyia reported that her current pain levels were much lower than her
initial pain levels. She described that she has been able to do some of the activities of her daily
life without complication. LaToyia also reported that she is still experiencing pain in her neck
and upper back, however, it is not as bothersome as before. Doctor Farag wrote a script for
medical marijuana and instructed LaToyia to continue her home exercise program and to follow
up if needed in the future.

Below is a list of LaToyia McSwine’s medical specials related to her accident on July 11, 2018:

Village of Berkeley
5819 Electric Ave                                                             $2231.00
Berkeley, IL. 60163
7/11/2018

Elmhurst Memorial Hospital
155 E. Brush Hill Road                                                        $22,642.00
Elmhurst, IL. 60126
7/11/2018
   Case: 1:20-cv-04417 Document #: 1-1 Filed: 07/28/20 Page 23 of 28 PageID #:28




Associated Pathology Consultants
155 E Brush Hill Rd.                                                         $92.10
Elmhurst, IL. 60126
7/11/2018

MetroSouth Medical Center
12935 S Gregory Street                                                       $3,625.08
Blue Island, IL. 60406-2428
7/12/2018

Dr. Saritha Vankana
516 W Madison St.                                                                $70.00
Maywood, IL. 60153
7/17/2018

Advanced Physical Medicine
6931 W North Avenue                                                          $4062.35
Oak Park, IL. 60302
7/28/2018-9/28/2018

American Diagnostic MRI
PO Box 5370                                                                 $3,900.00
Villa Park, IL. 60181
9/10/2018

Neeraj Jain M.D.
Pinnacle Pain Management Specialists                                         $375.00
908 N. Elm Street, Suite 109
Hinsdale, IL. 60521
9/26/2018

Dr. Sean A. Salehi
Neurological Surgery and Spine Surgery, SC                                  $560.00
1 Westbrook Corporate Center #800
Westchester, IL. 60154
3/7/2019-4/18/2019

Midwest Anesthesia and Pain Specialists
2007 75th St.                                                               $3,335.00
Woodridge, IL. 60517
3/14/2019-4/18/2019

ADCO Billing Solution
3401 Grande Vista Solutions                                                $344.63
Newbury Park, CA 91320
3/28/2019-4/18/2019



                                          Total Medical Specials:   $41,237.16
   Case: 1:20-cv-04417 Document #: 1-1 Filed: 07/28/20 Page 24 of 28 PageID #:29




Date of First Treatment: 7/11/2018

Injuries:
Neck Strain, Cervical Whiplash Injury/ Facetogenic Pain, Lumbar Whiplash Injury/ Facetogenic
Pain, Bilateral UE and LE Injury, Lumbar Facet Syndrome, Lumbar Discogenic Pain, Cervical
Facet Syndrome, Cervical Discogenic Pain, Interververtebral Disc Displacement Lumbar
Region, Cervicalgia, Low Back Pain, Headache, Chest Pain, Epigastric Pain,

ICD-10 Codes: S16.1XXA, R51, R07.9, R10.13, S16.1X, M50.1, M53.8, M51.1, S80.12
M54.5, M54.2, M50.8, M47.812, M54.16, M51.26 , M51.36,

CPT Treatment Codes: 71260, 74177, 70450, 72125, 72072, 72110, 71046, 99283, 99203,
97010, 97014, 99213, 97162, 97535, 97140, 97110, 72148, 72141, 99204, 99203, 99214, 64483,
J1030, Q9966,

Prior/Subsequent History of Injuries:
None noted.


        Provider                 # of Tx           Last Tx Date            Type of Care
   Village of Berkeley                                                Ambulance Transport
                                                     7/11/2018
                                     1
   Elmhurst Memorial                                                  Emergency Room, CT
                                                     7/11/2018
       Hospital                      1                                Scans and Injections
  Associated Pathology               1               7/11/2018        Emergency Room
      Consultants                                                     Pathology Billing
  MetroSouth Medical                 1               7/12/2018        Emergency Room, X-
        Center                                                        Rays
   Dr. Saritha Vankana               ?               7/17/2018        Primary Care Physician
   Advanced Physical                 19              9/28/2018        Physical Therapy
       Medicine
  American Diagnostic                1               9/10/2018        MRI of the Cervical and
      MRI LLC                                                         Lumbar Spine
   Neeraj Jain, M.D.                 1               9/26/2018        Pain Management
     Pinnacle Pain                                                    Specialist, Injections
 Management Specialists                                               Recommended
  Neurological Surgery               2               4/18/2019        Follow up Consultation
   and Spine Surgery                                                  of Pain, Injections
                                                                      Recommended
 Midwest Anesthesia and              3               4/18/2019        Pain Specialists,
    Pain Specialists                                                  Received Injections
   Case: 1:20-cv-04417 Document #: 1-1 Filed: 07/28/20 Page 25 of 28 PageID #:30




ADCO Billing Solutions                2                    4/18/2019          Billing for Medication
                                                                              Received at Midwest
                                                                              Anesthesia and Pain
                                                                              Specialists



History of Complaints:

     Symptom                          Provider                                Date Noted
     Back Pain         Village of Berkley-EMS, Elmhurst          7/11/2018, 7/12/2018, 7/17/2018,
                       Memorial Hospital, MetroSouth Medical     7/28/2018, 8/1/2018, 8/6/2018
                       Center, Saritha Vankana, Advanced         8/8/2018, 8/10/2018, 8/14/2018,
                       Physical Medicine, American Diagnostic    8/15/2018, 8/20/2018, 8/22/2018,
                       MRI, Neeraj Jain, Neurological Surgery    8/24/2018, 8/27/2018, 8/29/2018,
                       and Spine Surgery, Midwest Anesthesia     9/5/2018, 9/7/2018, 9/10/2018,
                       and Pain Specialists                      9/12/2018, 9/14/2018 9/17/2018,
                                                                 9/26/2018, 9/28/2018, 3/7/2019,
                                                                 3/14/2019, 3/28/2019, 4/18/2019
     Headache          Village of Berkley-EMS, Elmhurst      7/11/2018, 7/12/2018
                       Memorial Hospital, MetroSouth Medical
                       Center
     Neck Pain         Village of Berkley- EMS, Elmhurst         7/11/2018, 7/12/2018, 7/28/2018,
                       Memorial Hospital, MetroSouth Medical     8/1/2018, 8/6/2018, 8/8/2018,
                       Center, Advanced Physical Medicine,       8/10/2018, 8/14/2018, 8/15/2018,
                       American Diagnostic MRI, Neeraj Jain,     8/20/2018, 8/22/2018, 8/24/2018,
                       Neurological Surgery and Spine Surgery,   8/27/2018, 8/29/2018, 9/5/2018,
                       Midwest Anesthesia and Pain Specialists   9/7/2018, 9/10/2018, 9/12/2018,
                                                                 9/14/2018, 9/17/2018, 9/26/2018,
                                                                 9/28/2018, 3/7/2019, 3/14/2019,
                                                                 3/28/2019, 4/18/2019
     Chest Pain        Elmhurst Memorial Hospital                7/11/2018

      Rib Pain         MetroSouth Medical Center                 7/12/2018
 Bilateral Forearm     MetroSouth Medical Center                 7/12/2018
        Pain
 Bilateral Shin Pain   Advanced Physical Medicine                8/6/2018, 9/10/2018, 9/17/2018
  Left Lower Leg       Advanced Physical Medicine                7/28/2018, 8/1/2018, 8/8/2018,
        Pain                                                     8/10/2018, 8/14/2018, 8/15/2018,
                                                                 8/20/2018, 8/22/2018, 8/24/2018
   Case: 1:20-cv-04417 Document #: 1-1 Filed: 07/28/20 Page 26 of 28 PageID #:31




Prognosis:

      Complaint               Provider                  Prognosis        Prognosis Date
       Back Pain              Neeraj Jain             Lumbar Facet         9/26/2018
                                                       Syndrome
                                                    Receive Injections
       Headache           Elmhurst Memorial           Head Pain            7/11/2018
                              Hospital         Received a CT Scan of
                                                 her Brain and Head
                                               Secondary Symptom to
                                               hitting her head on the
                                                     windshield
       Neck Pain          Elmhurst Memorial        Cervical Strain
                              Hospital         Begin Physical Therapy,     7/11/2018
                                                 Receive Injections
       Chest Pain         Elmhurst Memorial         Chest Pain
                              Hospital         Received a CT Scan of       7/11/2018
                                                     her Chest
        Rib Pain          MetroSouth Medical             Rib Pain
                                                                           7/12/2018
                                Center              Given a Chest Xray
 Bilateral Forearm Pain   MetroSouth Medical        Forearm Pain
                                Center          Prescribed Medication      7/12/2018
                                                     for the Pain
   Bilateral Shin Pain    Advanced Physical    Secondary Symptom to
                                                                            8/6/2018
                              Medicine          the MVA and LE Pain
  Left Lower Leg Pain     Advanced Physical    Secondary Symptom to
                                                                           7/28/2018
                              Medicine         the MVA and Back Pain


Therapies:

             Therapy                Duration               Physician     Last Date Noted
Physical Therapy:
Manual Therapy, Therapeutic
Exercises, Therapeutic
Activities, Neuromuscular      8/1/2018-9/28/2018
Re-educatiom, Spinal
Decompression, Electrical
                                                           Advanced
Muscle Stimulation,                                                         9/28/2018
                                                           Physical
UltraSound Therapy, Hot/
                                                           Medicine
Cold Packs, mobility/Gait/
Ambulation/Strength
Training, Posture/Balance/
Coordination, Home Exercise
Program
   Case: 1:20-cv-04417 Document #: 1-1 Filed: 07/28/20 Page 27 of 28 PageID #:32




Testing:

   Test Type                    Test Result                    Physician         Date Noted
  CT Chest +      Impression: No acute post traumatic      Elmhurst Memorial     7/11/2018
  Abdomen +       abnormality of the chest, abdomen, or        Hospital
    Pelvis        pelvis
  CT Brain or     Impression: No acute intracranial        Elmhurst Memorial     7/11/2018
    Head          process                                      Hospital
   CT Spine       Impression: No acute cervical            Elmhurst Memorial     7/11/2018
   Cervical       fracture or significant degenerative         Hospital
                  change in the cervical spine
  XR Chest 2      Impression: No acute traumatic injury    MetroSouth Medical    7/12/2018
    Views                                                        Center
   XR Spine       Impression: (1) No acute traumatic       MetroSouth Medical    7/12/2018
   Thoracic       bony abnormalities on x-ray                    Center
                  examination of the thoracic and
                  lumbar spine. (2) Shallow lumbar
                  levoscoliosis also present previously.
   XR Spine       Impression: No acute traumatic bony      MetroSouth Medical    7/12/2018
  Lumbosacral     abnormalities on x-ray examination             Center
                  of the thoracic and lumbar spine. (2)
                  Shallow lumbar levoscoliosis also
                  present previously.
  MRI of the      Impression: At the C4-C5, C5-C6,         American Diagnostic   9/10/2018
 Cervical Spine   and C6-C7 levels, there are 1-2 mm              MRI
                  posterior annular disk bulges which
                  indent the thecal sac at these levels.
                  (2) The rest of the cervical spine is
                  unremarkable.
  MRI of the      Impression: At the L5-S1 level, there    American Diagnostic   9/10/2018
 Lumbar Spine     is an 8-9 mm posterior central                  MRI
                  subligamentous disk herniation with
                  an extruded nucleus pulpous with
                  significant central stenosis and mild
                  bilateral neuroforaminal narrowing.
                  (2) The rest of the lumbar spine
                  appeared unremarkable.


Gaps or Delays in Treatment:
None Noted.

Wage Loss Claim:
None Noted.
   Case: 1:20-cv-04417 Document #: 1-1 Filed: 07/28/20 Page 28 of 28 PageID #:33




Loss of Enjoyment of Life:

        LaToyia suffered from impaired function and pain, and as a result, suffers a loss of
enjoyment of daily work, domestic, hobby and leisure activities. Accordingly, we are making a
loss of enjoyment of life claim, which is supported by the medical notes in this case.

        LaToyia experienced a loss of enjoyment in performing domestic activities and as a result
of her injuries has had to significantly modify her daily living activities to avoid the onset of
increased pain to her back, neck, chest and ribs. LaToyia’s back pain was exacerbated with
prolonged walking, standing, and sitting. Although LaToyia’s pain was decreased with rest, the
pain would wake her from her sleep. LaToyia experienced difficulty with her self care and
personal hygiene. As such, she had difficulty managing her pain when she would make her bed
or put on her shoes. In addition, LaToyia struggled with prolonged physical activity, such as,
standing for long periods of time or walking. As a result, LaToyia’s life was negatively impacted
as a result of the accident.

Demand:

      In light of the above, we are demanding $150,000.00 for the settlement of LaToyia
McSwine’s claim. If your valuation of the claim is less then our settlement demand, please break
down your offer of settlement outlining specifically the value you are assigning to each
component of our client’s damages.

        I have enclosed the bills and records our office has to date for your consideration. Please
contact me once you have had a chance to review this claim so that we may reach an amicable
solution rather than me filing suit.

Sincerely,

THE LAW OFFICE OF SCOTT D. DESALVO, LLC

ss/Stacia Peterson

Stacia E. Peterson
